DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 34, 44 and 46-62 are pending and under examination.


35 USC § 112 1st  paragraph rejections maintained 
The rejection of claims 34, 44 and 46-62 for failing to comply with the written description requirement are maintained.
The claims are drawn to a method comprising:
(a) selecting 13-20 epitopes of a subject with cancer that are predicted to form a complex with the one or more proteins encoded by the one or more HLA alleles of the subject, wherein selecting comprises:
(i) generating cancer cell nucleic acids from a first biological sample comprising cancer
cells obtained from a solid tumor from the subject and generating non-cancer cell nucleic acids from a second biological sample comprising non-cancer cells obtained from the same subject;
(ii) sequencing the cancer cell nucleic acids by whole genome sequencing or whole
exome sequencing, thereby obtaining a first plurality of nucleic acid sequences
comprising cancer cell nucleic acid sequences; and sequencing the non-cancer cell
nucleic acids by whole genome sequencing or whole exome sequencing, thereby
obtaining a second plurality of nucleic acid sequences comprising non-cancer cell nucleic acid sequences;
(iii) identifying a plurality of cancer specific nucleic acid sequences from the first
plurality of nucleic acid sequences that are specific to the cancer cells and that do not
include nucleic acid sequences from the second plurality of nucleic acid sequences,
wherein the identified plurality of cancer specific nucleic acid sequences encode two or
more different peptide sequences of two or more different proteins that are expressed by the cancer cells and wherein each of the two or more different peptide sequences of the two or more different proteins comprises a cancer specific mutation;

sequences form a complex with the one or more proteins encoded by the one or more
HLA alleles of the same subject by an HLA peptide binding analysis; and
(v) selecting 13-20 epitopes predicted or measured in (iv), wherein at least two of the 13- 20 epitopes selected bind to a protein encoded by an HLA allele of the same subject with a predicted or measured IC50 of less than 150 nM; and
(b) making (i) a plurality of peptide sequences comprising the 13-20 selected in (a)(v),
wherein each of the peptide sequences of the plurality has a length of from 15-30 amino acids, or (ii) one or more polynucleotides encoding the plurality of peptide sequences.
wherein the method further comprises administering the pharmaceutical composition comprising the plurality of peptide sequences made in (b )(i) or the one or more polynucleotides made in (b)(ii) to the subject, further comprises administering an
immunostimulatory agent or an anti-immunosuppressive agent to the subject.
The steps of making or formulating a plurality of subject-specific peptide sequences and administering the plurality of peptide sequences selected from the 13-20 epitopes have been interpreted as being a practical application of the judicial exceptions of identifying, predicting and selecting the epitopes. As previously discussed, the active method steps from the claims were well-understood, routine, and conventional activities previously known in the industry. It has been interpreted that methods for making or formulating and then administering the subject-specific peptides of the subject-specific peptides would require knowledge of the amino acid structure of the subject-peptides., which were identified using an algorithm based on whole genome or whole exome sequencing of the subject’s tumor cell. It is noted that the specification does not disclose the amino acid structure of any plurality of peptide sequences comprising the 13-20 epitopes selected in (a)(v), wherein each of the peptide sequences of the plurality has a length of from 15-30 amino acids. 
The specification discloses the sequencing of 64 patients with chronic lymphocytic leukemia (CLL) that yielded an average of 23 non-silent mutations that alter protein amino acid sequences in the tumor relative to the germline DNA sequence (Example 2).  The specification discloses that algorithms were used to predict 30 and 137 HLA-binding peptides with IC50 scores <500 nM from 10 missense mutations of 
Importantly, none of the identified peptides in the Sequence Listing appeared to have an amino acid sequence of 15-30 amino acids and none of the identified peptides bound to class II HLA alleles. The specification disclose that the mutant peptide is about 8-10 amino acids in length, is about 8-50 amino acids in length (paragraph 9). The specification disclose that the mutant peptide is greater than 10 amino acids in length, greater than 15 amino acids in length, greater than 20 amino acids in length, greater than 30 amino acids in length (paragraph 9). The specification does not appear to disclose that the 15 - 30 amino acid peptides comprises multiple epitopes.  
 The specification further discloses that 1 out of 17 mutated peptides with binding scores of less than 1000 nM that are derived from genes with validated expression in tumor cells induced IFNγ secretion in T cells against autologous dendritic cells pulsed with the mutated peptide (Example 4). The specification discloses that 24 of 84 peptides selected based on the predicted or experimentally verified HLA-binding mutated peptides were determined to be strong binders. (Example 5).  The specification further disclose that one peptide predicted and experimentally determined to be a strong binder to HLA-A3 had higher binding specificity than the parental peptide (Id).  T cells that were reactive for E255K-B also responded to HLA-A3+ APCs transfected with a minigene encompassing 227 base pairs surrounding the E255K mutation. (Id). The specification does not disclose any peptides which were capable of inducing a tumor specific immune response in a subject with a solid tumor. 
The Sequence Listing only lists twelve peptides that are 8-12 amino acids. Nine of the peptides are overlapping peptides of which only two (SEQ ID NOs.10 and 15) were demonstrated to bind to a protein encoded by an HLA class I allele of the subject with a predicted IC50 of less than 150 nM (Fig. 6). The specification does not disclose 50 according to the validated HLA-peptide-binding prediction algorithm that is lower than a predicted IC50 of the corresponding wild type peptide to the protein encoded by that HLA class I allele. And it is not clear whether the peptide of SEQ ID NO. 15 was capable of inducing a T cell response. Out of the remaining three, two differed by only one amino acid. The other peptide, KVYEGVWKK (SEQ ID NO. 10) bind to a protein encoded by an HLA class I allele of the subject with a predicted IC50 of less than 150 nM and binds to a protein encoded by an HLA allele of the same subject with a stronger predicted or measured affinity than corresponding wild-type epitopes.  
	Thus, the specification only discloses two peptides capable of inducing a T cell response, only one of which, KVYEGVWKK (SEQ ID NO. 10) was demonstrated to bind to a protein encoded by an HLA class I allele of the subject with a predicted IC50 of less than 150 nM and binds to a protein encoded by an HLA allele of the same subject with a stronger predicted or measured affinity than corresponding wild-type epitopes.  However, this peptide KVYEGVWKK (SEQ ID NO. 10), was already known in the art to induce a T cell response.  It is not clear from the specification what the amino acid sequence of the other peptide that was capable of inducing an immune response was. 
	The specification further disclose that of 1188 nonsilent mutations across 64 patients, we identified 8 recurrent mutations, including SF3B1 (16% of CLL patients), TP53 (12.5%), MYD88 (9%), ATM (9%), FBXW7 (6%), MAPKI (5%), GNBI (3%) and M6PR (3%) (paragraph 196). It is not clear from the specification if these mutations were already known in the art as was the peptide KVYEGVWKK (SEQ ID NO. 10). 
As previously disclosed in the art, many if not most cancer cell mutations are unique to a particular subject (Wood et al (Science, 318:1108-1113, 2007, IDS; Sjoblom et al Science, 314:268-274, 2006, IDS). This indicates that the neo-antigenic subject-specific peptides to be used in a subject-specific neoplasia vaccine from one cancer patient would be distinct from the neo-antigenic peptides to be used in a subject-specific neoplasia vaccine for a second cancer patient, the neo-antigenic subject-specific peptides to be used in a subject-specific neoplasia vaccine for a third cancer patient and so on. The amino acid structure of the neo-antigenic subject-specific peptides in one cancer patient would not lead one to be able to identify the amino acid structures of 
A peptide is defined by its amino acid sequence or by sufficient characteristics that one of ordinary skill in the art would be able to identify the specific peptide.  Peptides vary in their amino acid sequences and knowledge of the amino acid sequence of one peptide does not identify the amino acid sequence of a second peptide in the absence of sufficient structural identity or identifying characteristics. Furthermore, it has been interpreted that knowledge of the specific MHC molecules of the subject does not sufficiently identify the amino acid structure of the peptide. This is similar to what was indicated in Amgen Inc vs Sanofi ( 2017-1480, Fed Cir, 2017) that the disclosure of a well characterized antigen is insufficient for an adequate written description of the antibody that binds the antigen.  The Court stated that “an adequate written description must contain enough information about the actual makeup of the claim products – a precise definition such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other material,” which may be present in “function “terminology “when the art has established a correlation between structure and function” (page 17, 1st paragraph). The Court went on to indicate that knowledge of the chemical structure of an antigen does not tell you anything about the structure of the antibody (Id). 
 
Applicant argues that the instant disclosure is sufficient in light of the subject-specific and unique nature of the peptides and submits that based on the recent PTAB decision in Ex parte Maria Antonia Vitiello, Appeal 2019-003997 (Application 14/594,757) and the arguments and supportive evidence submitted herewith, the 
	Applicant argues that in Vitiello, the Board acknowledged that "methods of producing CTLs and/or immune responses from cancer cell specific peptides has been described in ... Hacohen teaching that based on study to date there are an average of 15-25 validated binding mutant peptides per patient for chronic lymphocyte leukemia." Applicant argues that according to the Board, the specification sufficiently discloses methods of selecting and making cancer-specific peptides validated to bind to an MHC protein of a cancer subject to meet the written description standard.
Applicant’s arguments have been considered but are not persuasive. The present invention is the sequencing the nucleic acids by whole genome sequencing or whole exome sequencing and then based on the sequencing predicting which subject-specific peptides will bind to the subject’s MHC alleles using an algorithm.  In Vitiello the Board stated that the claims are not to specific mutations, but to a method of identifying mutations and producing cancer-specific CTLs using peptides containing such mutations. Appellant argued that their claims are not directed to cancer cells specific mutations but rather to "methods for improved T cell generation, with a point of innovation being the use of both antigen presenting cells and the T cells from the mononuclear cells from the HLA-matched donor, and then contacting these cell populations with peptides encoding for a subject's cancer cell-specific mutations to generate CTLs." Thus, unlike in the present claims, in Vitiello the point of novelty was not in the peptides generated from the cancer cell-specific mutations. Applicant does not specifically point to any novel method of using the identified subject-specific peptides.
 It has been interpreted by the Examiner in the present application that to make or formulate and administer the peptides generated from the cancer cell-specific 
There are only three non-overlapping peptides listed in the Sequence Listing that have an amino acid sequence of 8-12 amino acids. There are no listed peptides having amino acid sequences of 15-30 amino acids.  It does not appear that the specification discloses any peptides that bind a class II HAL allele. There does not appear to be any subject-specific peptide identified in the specification that comprises multiple epitopes. 
It is not clear where Applicant has come up with 40 identified cancer-specific peptide as recited in Applicant’s response and the Declaration by Dr.Eliezer Van Allen. As discussed previously, peptides are identified by amino acid structure or disclosure of sufficiently detailed, relevant identifying characteristics. The specification only appears to identify two cancer-specific peptides that have the listed parameters and was immunogenic. And this peptide, KVYEGVWKK, was already known in the art. It is not clear from the specification what the structure of this other immunogenic peptide is nor whether the peptide bind to the protein encoded by an HLA class I allele of the subject with a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm that is lower than a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm of the corresponding wild type peptide to the protein encoded by the HLA class I allele of the subject. As stated above, the specification does not disclose any examples of a plurality of peptides comprising 13-20 functional subject-specific epitopes that bind to a protein encoded by an HLA allele of the subject with a predicted IC50 of less than 150 nM, and wherein at least two of the 13-20 epitopes selected in (a)(iv) bind to a protein encoded by an HLA allele of the same subject with a stronger predicted or measured affinity than corresponding wild-type epitopes. The 
	Thus, the present case can be differentiated from Vitiello in that in Vitiello the Board found 320 peptides capable of functioning to produce cancer-specific CTLs, while the present specification does not disclose any 15-30 amino acid peptides that bind to a protein encoded by an HLA allele of the subject with a predicted IC50 of less than 150 nM and are immunogenic. The specification only disclose how to obtain possession of the genus of subject-specific peptides along with two identified functional subject-specific peptides, neither of which has a length of from 15 – 30 amino acids. It is noted that the specification does not appear to disclose any peptides comprising multiple epitopes.

In addition, Applicant argues that although structural formulas provide a convenient method of demonstrating possession of specific molecules, other identifying characteristics or combinations of characteristics may demonstrate the requisite possession. Applicant argues that the peptides recited in claims 34, 60, 61, and 62 have the following distinguishing identifying characteristics, (i) 15-30 amino acids in length;
(ii) comprise a cancer specific mutation; (iii) bind to a protein encoded by an HLA allele of the subject with a predicted IC50 of less than 150 nM and are expressed in cancer cells of the subject and not expressed in non-cancer cells of the subject
	In response, these characteristics would encompass an unknown and likely thousands of peptides, of which there are no examples in the specification. One of skill in the art would not be able to sufficiently describe the structure of a peptide based on the listed parameters. As discussed previously, knowing the amino acid structure of one peptide does not describe the amino acid structures of other peptides with the listed parameters.

In response to Applicant’s argument that the claims are not to specific mutations, but to a method of identifying mutations and producing cancer-specific CTLs using peptides containing such mutations, Applicant appears to be mimicking the arguments made by Appellants in Vitiello. However, in Vitiello, the claims were drawn to a unique Capon. Furthermore, in Vitiello, Appellant identified 320 peptides that they stated were capable of producing cancer-specific CTLs. In the present specification, there are no listed plurality of peptides comprising 13-20 epitopes having a length of from 15-30 amino acids.
As discussed previously, it has been interpreted that one of skill in the art cannot make and administer a peptide without knowing what the amino acid structure of that peptide is.  It is not clear how one can make and administer a peptide without knowing the amino acid structure of that peptide. Thus, it is the Examiner’s contention that if a cancer-specific peptide does not satisfy the written description requirement under 35 U.S.C. § l 12(a), then a method of administering the mutated peptide would not satisfy the written description requirement under 35 U.S.C. § l 12(a). Furthermore, for an administered peptide to satisfy the written description requirement it should be functional, ie induce a T cell response. It is noted that specification only discloses the structure of two 8-10 amino acid peptides capable of inducing a T cell response one of which KVYEGVWKK, was already known in the art to induce a T cell response. There are no listed plurality of peptides in the specification comprising 13-20 epitopes having a length of from 15-30 amino acids.

In response to Applicant’s argument that the claims are directed to methods of selecting epitopes of a subject with cancer predicted to bind to an HLA and do not recite that the peptides be "capable of inducing a tumor specific immune response", it is noted that claims limited to selecting epitopes of a subject with cancer predicted to bind to an HLA would not be patent-eligible. As discussed above, making or formulating a plurality of peptide sequences and administering the plurality of peptide sequences selected from the 13-20 epitopes have been interpreted as being a practical application of the judicial exceptions of identifying, predicting and selecting the epitopes. 

	Applicant further states that they have described experiments to demonstrate that peptides selected and made by the steps of the claims can be used to generate T 
	In response to this argument it is noted that the specification states that of the 17 candidate peptides of Patient 1 (Figure 10), we have detected IFNgamma secretion in T cells against autologous DCs pulsed with a mutated peptide from the TLK2 gene (paragraph 187). Thus, only one peptide out of 17 was capable of inducing an immune response in vitro.  It is noted that this TLK2 peptide was one of two peptides in the specification that were capable of inducing an immune response, neither of which has a length of from 15-30 amino acids. In addition, the specification does not appear to disclose the amino acid sequence of the TLK2 peptide.  

Applicant further argues that they describes throughout the application in several instances formulating and administering a pharmaceutical composition comprising the identified cancer-specific peptides and cite paragraph [00010], [00012], [00016], [00047], [000129], [000145], [000147], of the instant specification. 
	In response, it appears that these paragraphs are general guidance on how to obtain possession of the subject-specific peptides and then how to administer the subject-specific peptides.  
In response to Applicant’s argument that recent clinical trials conducted after the priority date of the application, utilized the methods of the invention to make and administer a plurality of peptide sequences to cancer patients that were shown to be capable of inducing a T cell response, possession must be demonstrated as of the filing date.


Declaration under 37 CFR 1.132 
Dr. Van Allen states:

[b ]y following the method of making peptides with epitopes containing a
cancer specific mutation wherein each of the peptide sequences has a length of
from 15-30 amino acids, and at least two of the selected 13-20 epitopes bind
to a protein encoded by an HLA allele of the subject with a predicted or
measured IC50 of less than 150 nM, as recited in the independent claims, a
plurality of unique peptides containing an epitope with a cancer-specific
mutation (or polynucleotides encoding the peptides) for each patient based on
the nucleic acid sequence of that patient's tumor and their HLA, would be
identified. Because of the inherent unique set of cancer-associated mutations
in each patient, Patient A peptides cannot be the same as Patient B peptides
but the selecting and making steps set forth in the claims will clearly and
unambiguously produce what the appropriate peptides are for Patient A and
Patient B (and Patient C and Patient D, etc.). The '098 application provides a
clear step-by-step roadmap to make peptides containing an epitope with a
cancer-specific mutation and polynucleotides encoding such peptides for each
individual patient.
 
In response, as stated previously and acknowledged by Dr Allen, the structure of the patient-specific peptides for Patients B, C and D can not be determined by determining the structure of the patient-specific peptides from Patient A along with methods for determining the peptides of Patient A.  The patient-specific peptides can only be determined following whole genome or whole exome sequencing of the patient’s tumor and then using known algorithms for predicting which patient-specific peptides are likely to bind the patient’s MHC allele. A clear step-by-step roadmap to make peptides containing an epitope with a cancer-specific mutation and polynucleotides encoding such peptides for each individual patient along with the identification of subject specific epitopes from two patients with CLL has been interpreted by the Examiner to not put one in possession of all cancer-specific peptides from all cancer patients. Furthermore, as discussed above, the specification does not disclose even one example of a plurality of peptides in the specification comprising 13-20 epitopes having a length of from 15-30 amino acids



[t]he described and claimed in the '098 application clearly describes how to
make peptides containing an epitope with a cancer-specific mutation and
polynucleotides encoding such peptides, which is based on mutations in a tumor
sample relative to a non-cancer sample from the same subject. Specifically, the
'098 application teaches peptides having a specific length (15-30 amino acids),
the presence of a cancer-specific mutation and a specific HLA binding affinity
(IC50 of less than 150 nM), as set forth in the claims. These are the
distinguishing identifying characteristics of the cancer specific peptides of
the invention. One skilled in the art on or around May 14, 2010, after reading
the '098 application, would have been able to use the specific steps of the claims
to make the cancer specific peptides or polynucleotides that would be a suitable
treatment to administer to patients in future settings. Due to the nature of the
invention, it would be senseless for the application to contain a laundry list
of amino acid sequences identified by the claimed methods as each
individual patient will have a different set of peptides produced by the steps
of the claims.	

The Van Allen Declaration further states:
Additionally, the '098 application describes over 40 peptides with epitopes
containing a cancer specific mutation identified using the steps of part (a) of
the independent claims, having the following distinguishing identifying
characteristics: 1) 15-30 amino acids in length; 2) comprising a cancer
specific mutation; and 3) binding to a protein encoded by an HLA allele of the
subject with a predicted IC50 of less than 150 nM. For example, the '098
application describes predictions of binding of 84 peptides with epitopes
containing a cancer specific mutation from 20 common mutations to one or
more of 8 HLA alleles (be senseless for the application to contain a laundry list
of amino acid sequences identified by the claimed methods as each
individual patient will have a different set of peptides produced by the steps
of the claims<lO00). Out of 84, 24 peptides were predicted to
be strong binders (IC50<50), 42 peptides intermediate binders (50< IC50<500),
and 18 peptides weak binders (500< IC50<l000). (See, e.g., paras. 6, 8-9, 12,
26, 49, 55, and 84, Examples 3-5; and Figures 2-6, 8, 10, and 11). Exhibit C
shows Figure 11 from the '098 application annotated with a line denoting the
boundary of an IC50 of less than 150 nM. A total of 41 peptides with epitopes
containing a cancer specific mutation having the distinguishing identifying
characteristics of (1)-(3) are noted with check marks. The application
describes experiments to generate T cell lines against one of the peptides with
epitopes containing a cancer specific mutation from Figure 11, E255K
(E255K-B255-263) mutation (KVYEGVWKK) (SEQ ID NO: 10) with a
predicted IC50 of 33.1 (see paragraph [000192]). Example 5 further describes
that "E255K-B appears to be endogenously processed and presented since T cells reactive for E255K-B also responded to HLA-A3+ APCs transfected
with a minigene encompassing 227 base pairs surrounding the E255K

curative allo-HSCT (FIG. 15D)." Id. These studies demonstrate that peptides
identified by the steps of the claims would be a suitable treatment to
administer to patients

In response, as discussed previously, it has been interpreted that methods for making or formulating and then administering the subject-specific peptides of the subject-specific peptides would require knowledge of the amino acid structure of the subject-peptides. Most of the patient-specific peptides listed in the specification appear to be from whole genome sequencing from two patients with CLL with the patient-specific peptides identified using known algorithms.  Furthermore, only two of the identified patient-specific peptides were demonstrated to be functional, one of which, KVYEGVWKK, was already known to be capable of inducing a T cell response, neither of which has a length of from 15-30 amino acids.  Thus, out of an unknown and extremely large number of functional patient-specific peptides, the specification has not identified one peptide having a length of from 15-30 amino acids. All of the claimed subject-specific peptides are being identified by how they will be identified, not by any structural characteristics.  As previously stated, possession may not be shown by merely describing how to obtain possession of members of the claimed patient-specific peptides.  
	The specification disclose that using a known NetMHC prediction algorithm they
predicted peptides generated from the BCR-ABL mutations with potential to bind to 8 common HLA-A and -B alleles (paragraph 39). The specification discloses that in order to narrow down the mutant peptides to those with potential to bind more strongly to HLA than the wild type peptides and thus confer tumor specificity, well-established algorithms will be used to predict peptides that bind any of the 6 unique class I HLA alleles of each patient and a predicted IC50 for all 9- or 10-mer peptides with tumor-specific mutant residues vs. those with the germline residue will be calculated (paragraph 55). The specification discloses that several algorithms were used to predict 30 and 137 HLA-binding peptides with IC50 scores< 500 nM from 10 missense mutations of Patient 1, and from 53 missense 1 indel and 2 gene fusions of Patient 2 (paragraph 185). Thus, most of the listed peptides in the specification were generated 

	
Van Allen Declaration also states:

The '098 application contains disclosure that demonstrates that the peptides that
are identified and formulated by the steps in independent claims 34, 60, 61, and 62
are tumor-specific and would be a suitable treatment to administer to patients. In
Example 4 of the '098 application, experimentally validated peptides were selected
and used to generate T cells. T cells from the patient were stimulated with
autologous antigen presenting cells pulsed with the peptides made by the steps of
the claimed methods. Of the 17 candidate peptides of Patient 1 (Figure 10),
Applicant detected IFNgamma secretion in T cells against autologous antigen
presenting cells pulsed with a mutated peptide or a peptide pool containing the
mutated peptide. Applicant also shows the steps of the independent claims can
create peptides that are a suitable treatment to administer to patients from chronic
myeloid leukemia (CML) samples in Example 5 of the '098 application. Applicant
assessed the ability of a mutant peptide generated from the E255K (E255K-B255-
263) mutation from a CML patient, which was predicted to have high binding
affinity. Using a competitive MHC binding assay (Figure 8), Applicant
experimentally confirmed the high binding affinity of E255K for HLA-A3
(IC50=17 nM) with 10-fold stronger HLA-binding of the mutant peptide compared
to the parental (wild-type) peptide (Figure 15A). Applicant also shows in Example
5 that T cell lines against E255K from a normal HLA-A3+ donor and two
E255K+/HLA-A3+ CML patients each demonstrated greater specificity against the
mutated than the parental peptide (Figure 15B and 15C). While the cancer specific
peptides of Example 4 and 5 are 8-11 amino acids in length, a person of ordinary
skill in the art would readily understand that these shorter peptides can be used in
HLA binding assays, when longer peptides (i.e., 15-30 amino acids in length, as
required by claims 34, 60 and 61) comprising the shorter peptides are being used
for administration to a cancer patient. The application as filed also discloses
several methods of generating longer peptides comprising shorter peptides
validated in HLA binding assays

Van Allen concludes by stating:

[T]he claims and specification contain well-defined, reproducible, and reliable
steps such that one skilled in the art on or around May 14, 2010, could have
readily envisioned the peptides or polynucleotides produced according to the
claimed methods, and could have used those peptides or polynucleotides to
make a pharmaceutical formulation which could be administered to a subject,

evidenced by the clinical trials described herein, that the peptides or
polynucleotides produced by the claimed methods would be suitable for use in
a pharmaceutical composition to treat cancer. Although the instant claims do
not specify that the peptides or polynucleotides produced by the claimed
methods are immunogenic, it is further my opinion and further evidenced by
the clinical trials described herein, that at least one of the 13-20 epitopes
selected and made according to the claimed method would be immunogenic.

In response, as Van Allen states, the specification contains well-defined, reproducible, and reliable steps one skilled in the art on or around May 14, 2010, could have readily envisioned the peptides or polynucleotides produced according to the
claimed methods, and could have used those peptides or polynucleotides to
make a pharmaceutical formulation which could be administered to a subject, as set forth in the claimed methods. Van Allen appears to be arguing that the specification demonstrates possession by describing how to obtain possession as well as the similar structure of peptides. However, as discussed previously, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  [F]or purposes of satisfying the written description requirement, it is not enough merely to disclose a method of making and identifying compounds capable of being used to practice the claimed invention.  In re Alonso (Fed. Cir. 2008). Before, the step of formulating and administering the composition comprising one or more peptides, the claims only disclose steps describing how to obtain possession of the polypeptides.
	Furthermore, as discussed previously, peptides are usually identified by amino acid structure or disclosure of sufficiently detailed, relevant identifying characteristics. One of skill in the art would not be able to sufficiently describe a peptide just by knowing that the peptide is 15-30 amino acids in length, comprise a cancer specific mutation, binds to a protein encoded by an HLA allele of the subject with a predicted IC50 of less than 150 nM and are expressed in cancer cells of the subject and not expressed in non-cancer cells of the subject and bind to a protein encoded by an HLA allele of the same subject with a stronger predicted or measured affinity than corresponding wild-type 
	Most of the peptides listed in the specification have been determined by sequencing the genome of the patient’s cancer cells, comparing the sequence to a control sequence and then using known algorithms to identify the peptides.  Most of the identified peptides are not functional and none of the structurally identified peptides have a length of from 15-30 amino acids. 

Applicant further argues that In Abbvie v. Janssen, the claims at issue were directed to fully human antibodies that bind to IL-12. While the specification of the Abbvie patents at issue disclosed over 300 structurally similar antibodies having
a range of IL-12 binding affinities, the specification did not describe any common structural features or established correlation of classes of antibodies to encompass the entire genus, and relied on a trial and error approach to modify the individual amino acids to improve IL-12 binding affinity. Applicant argues that unlike Abbvie v. Janssen
where the antibodies were claimed, Applicant claims a method, and not the peptides obtained as a result of performing the method. Applicant argues that in contrast to the trial and error approach in Abbvie v. Janssen, the claimed methods contain well-defined, reproducible, and reliable steps such that one skilled in the art could readily envision the genus of subject-specific pharmaceutical composition containing cancer-specific peptides identified by the recited identification steps of the claimed methods. Applicant argues that one skilled in the art would be able to practice step (a) of identifying cancer-specific peptides of claim 1 in future settings and these would be immediately and unambiguously apparent based on obtained nucleic acid sequence information.

It is noted that making monoclonal antibodies to an antigen is well established in the art. And just like with antibodies where knowing the amino acid sequence of one antibody does not tell you anything about the structure of a second antibodies, knowing the amino acid sequence of one functional epitope does not tell you anything about the amino acid sequence of a second functional epitope. And just like with antibodies in which one skilled in the art could not readily envision the genus of antibodies to a specific antigen using well established methods, one of skill in the art would not be able to readily envision the genus of epitopes in a subject-specific peptide sequence identified by the recited identification, prediction and selecting steps of the claimed methods.
	Furthermore, unlike Abbvie v. Janssen in which several species of antibodies were defined in the specification, the present specification does not disclose any peptides having a length of from 15-30 amino acids that bind to a protein encoded by an HLA class I allele of the subject with a predicted IC50 of less than 150 nM, and bind to a protein encoded by an HLA allele of the same subject with a stronger predicted or measured affinity than corresponding wild-type epitope. The specification only discloses 33 peptides which were capable of binding to their respective HLA class I allele and 2 peptides which were capable of inducing an immune response, one of which E255K (KVYEGVWKK) was already known to be capable of inducing a T cell response. Neither of the two functional peptides have a length of from 15-30 amino acids that bind to a protein encoded by an HLA class I allele of the subject with a predicted IC50 of less than 150 nM and bind to a protein encoded by an HLA allele of the same subject with a stronger predicted or measured affinity than corresponding wild-type epitopes. The 50 of less than 150 nM and bind to a protein encoded by an HLA allele of the same subject with a stronger predicted or measured affinity than corresponding wild-type epitopes. 

Applicant states that in Amgen v. Sanofi, the claims at issue were directed to antibodies that bind to specific amino acid residues on proprotein convertase subtilisin kexin type 9 (PCSK9) and block PCSK9 from binding to liver cell receptors (LDL-Rs). While the specification of the Amgen patents at issue 1) identified over 85 antibodies as having the ability to block interaction between PCSK9 and LDL-R at greater than 90% 2) disclosed two three-dimensional structures of a complex of an antibody (evolocumab or 31H4) bound to PCSK9, the structures showing residues recited in the claim as being involved in the binding, and 3) disclosed the amino acid sequences of twenty two other antibodies that compete with evolocumab or 31H4 for binding to PCSK933, the specification did not describe any distinguishing identifying characteristics shared across family members to encompass the entire genus, and relied on a trial and error approach to identified antibodies that would also satisfy the functional requirements.
Applicant argues that unlike Amgen v. Sanofi where antibodies were claimed, Applicant claims methods of selecting the genus of subject-specific epitopes containing a cancer specific mutation of a subject with cancer and making peptides containing the genus of selected subject-specific epitopes or polynucleotides encoding such peptides, as recited in amended claim 34, as well as methods of formulating and administering a pharmaceutical composition comprising such peptides or polynucleotides. Applicant argues that in contrast to the trial and error approach in Amgen v. Sanofi, the claimed methods contain well-defined, reproducible, and reliable steps such that one skilled in the art could readily envision the genus of peptides produced by the recited methods. Applicant argues that no trial and error is necessary to practice the invention as described and claimed. Applicant argues that they have fully described the steps to 
	In response, making functional subject-specific a peptides would be comparable to making antibodies.  The specification only discloses around 33 peptides which were capable of binding to their respective HLA class I allele from two patients with CLL but only disclose 2 peptides which were capable of inducing an immune response, one of which E255K (KVYEGVWKK) was already known to be capable of inducing a T cell response. Neither of the two functional peptides have a length of from 15-30 amino acids that bind to a protein encoded by an HLA class I allele of the subject with a predicted IC50 of less than 150 nM, and bind to a protein encoded by an HLA allele of the same subject with a stronger predicted or measured affinity than corresponding wild-type epitope. The specification does not disclose the structure of any peptides having a length of from 15-30 amino acids that bind to a protein encoded by an HLA class I allele of the subject with a predicted IC50 of less than 150 nM, and bind to a protein encoded by an HLA allele of the same subject with a stronger predicted or measured affinity than corresponding wild-type epitope. The specification only describes how to obtain possession of the genus of subject-specific peptides.  Thus, unlike what was found in in Amgen which identified a few species of antibodies within the genus of antibodies, the specification does not disclose the structure of any subject-specific peptides within the genus of peptides.

In addition Applicant states that In Alonso, the claims were directed to therapeutic methods using human monoclonal antibodies. Applicant argues that while the specification in Alonso disclose a single antibody, the specification neither characterized the antigens to which the genus of antibodies must bind, nor taught the structure, epitope characterization, binding affinity, specificity, or pharmacological properties common to the genus of antibodies implicated by the method. Applicant states that the Court found that the single antibody described in the specification to be insufficiently representative to provide adequate written description for the genus of antibodies claimed implicated by the method. Applicant argues that unlike Alonso, here there is ample disclosure of actual cancer-specific peptides (>40) successfully obtained Alonso which lacked a predictable identification step, the claimed method contains
well-defined, reproducible, and reliable steps such that one skilled in the art could readily envisioned the genus of subject-specific pharmaceutical composition containing cancer-specific peptides identified by the recited identification steps of the claimed method. Applicant argues that by following the step of identifying cancer-specific peptides recited in the claimed method, a plurality of unique cancer-specific peptides for each patient based on the nucleic acid sequence of that patient's tumor and their HLA would be identified having the characteristics set forth as (i) - (iv) in claim 1
	In response, as discussed previously, the present specification does not disclose any peptides comprising 13-20 functional cancer-specific peptides that bind to a protein encoded by an HLA class I allele of the subject with a predicted IC50 of less than 150 nM, and bind to a protein encoded by an HLA allele of the same subject with a stronger predicted or measured affinity than corresponding wild-type epitope. The specification only disclose how to obtain possession of the genus of subject-specific peptides.

Applicant further argues that in Rochester, the patent at issue claimed a method of administering a compound to a human to achieve a therapeutic effect but failed to disclose any such compound, suggestion of how to make it or otherwise obtain
it other than by trial and error research, or proffer any evidence that the inventors knew of the compound at the time the application was filed. Applicant argues that unlike Rochester, the current claims are not drawn to administering "a specific compound" each time, but the composition obtained by step (a) of the method. Applicant argues that upon faithful reproduction of the method steps by a person of skill in the art, the composition will differ from one sample to another as long as the biological sample is from a different patient each time, as is the nature of personalized medicine.
Therefore the analogy is not proper. Applicant argues that in contrast to Rochester, here there is ample disclosure of actual cancer specific peptides (>40) successfully identified by the recited identification step of the claimed method. Applicant argues that in contrast Rochester which lacked a predictable identification step, here the claimed methods provide a clear step-by-step roadmap to identify the subject-specific pharmaceutical composition for each individual patient.
In response to Applicant’s argument that In Rochester, the patent at issue claimed a method of administering a compound to a human to achieve a therapeutic effect but failed to disclose any suggestion of how to make it or otherwise obtain it other than by trial and error research, or proffer any evidence that the inventors knew of the compound at the time the application was filed, claim 6 in Rochester recited
A method for selectively inhibiting PGHS-2 activity in a human host, comprising
administering a non-steroidal compound that selectively inhibits activity of the
PGHS-2 gene product in a human host in need of such treatment, wherein the
ability of the non-steroidal compound to selectively inhibit the activity of the PGHS-
2 gene product is determined by:
a) contacting a genetically engineered cell that expresses human PGHS-2,
and not human PGHS-1, with the compound for 30 minutes, and exposing
the cell to a pre-determined-amount of arachidonic acid;
b) contacting a genetically engineered cell that expresses human PGHS-1,
and not human PGHS-2, with the compound for 30 minutes, and exposing
the cell to a pre-determined amount of arachidonic acid;
c) measuring the conversion of arachidonic acid to its prostaglandin
metabolite; and
 d) comparing the amount of the converted arachidonic acid converted by each cell exposed to the compound to the amount of the arachidonic acid
converted by control cells that were not exposed to the compound, so that
the compounds that inhibit PGHS-2 and not PGHS-1 activity are identified.
	Thus, the method steps provide a clear step-by-step roadmap to identify the pharmaceutical composition. In Rochester, there are no identified compounds but several small molecules that were later determined to be capable of inhibiting PGHS-2 and not PGHS-1 were known in the art. Like in Rochester, the present specification does not disclose any subject-specific peptides comprising 13-20 functional epitopes, having a length of from 15-30 amino acids that bind to a protein encoded by an HLA 50 of less than 150 nM, and bind to a protein encoded by an HLA allele of the same subject with a stronger predicted or measured affinity than corresponding wild-type epitope.  It appears as if only one peptide, KVYEGVWKK, was identified by structure in the specification and was immunogenic. And this peptide was already known in the art. Furthermore, this peptide having a length of from 15-30 amino acids.  Thus, the specification does not disclose any examples of subject-specific peptides comprising 13-20 functional epitopes, having a length of from 15-30 amino acids that bind to a protein encoded by an HLA class I allele of the subject with a predicted IC50 of less than 150 nM, and bind to a protein encoded by an HLA allele of the same subject with a stronger predicted or measured affinity than corresponding wild-type epitope.  Like what was found in In Rochester, the specification only disclose how to obtain possession of the genus of subject specific peptides comprising 13-20 functional epitopes, having a length of from 15-30 amino acids, bind to a protein encoded by an HLA class I allele of the subject with a predicted IC50 of less than 150 nM, and bind to a protein encoded by an HLA allele of the same subject with a stronger predicted or measured affinity than corresponding wild-type epitope.
There are only three non-overlapping peptides listed in the Sequence Listing that have an amino acid sequence of 8-12 amino acids. There are no listed peptides having amino acid sequences of 15-30 amino acids.  It does not appear that the specification discloses any peptides that bind a class II HAL allele. It is not clear where Applicant has come up with 40 identified cancer-specific peptide as recited in Applicant’s response and the Declaration by Dr.Eliezer Van Allen. As discussed previously, peptides are identified by amino acid structure or disclosure of sufficiently detailed, relevant identifying characteristics. The specification only appears to disclose two cancer-specific peptides that were immunogenic, only one of which was identified by structure. And this peptide, KVYEGVWKK, was already known in the art and did not have a length of from 15-30 amino acids.  


35 USC § 103(a) rejections maintained 
The rejections of claims 34, 44,46, 47 and 49-62 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parmiani et al (J Immunol, 178:1975-1979, 2007, IDS, cited previously), Sjoblom et al (Science, 314:268-274, 2006),  Wood et al (Science, 318:1108-1113, 2007, IDS, cited previously) and Ley et al (Nature, 456:66-72, 2008, IDS, cited previously) in view of Lennerz et al (PNAS, 102:16013-16018, 2005, IDS, cited previously) Johnston et al (WO 2007/101227, published 7 September 2007, IDS, cited previously), Sette et al. (Molecular Immunology 31: 813-822, 1994, IDS, cited previously), Rammensee et al (US 2012/0082691, published 5 April 2012, effective filing date 14 December 2009, cited previously) and Chiang et al (US 20060008468 published 12 January 2006, IDS, cited previously)  in further view of Pardoll et al (US 20090304711, published 10 December 2009) are maintained.
Parmiani teaches the identification of unique human tumor antigens and their use in tumor immunotherapy. Parmiani discloses a method for identifying such antigens that involves sequencing of the whole genome of each individual tumor followed by the selection of mutated peptides whose motifs are predicted to be presented by the HLA alleles of the patient bearing that particular mutated tumor (page 1977, 1st column). 
Sjoblom disclose a high-throughput identification of somatic mutations in cancer (page 268, 3rd column). Sjoblom identified somatic mutations in exomes from colorectal and breast cancer cell by comparing the nucleic acid sequences from the cancer cells in the subject to the nucleic acid sequences from non-cancer cells of the subject (page 268, 3rd column to page 269  3rd column).
Ley disclose the use of parallel sequencing to sequence the genomic DNA of tumor cells and normal cell to identify cancer-associated mutations (page 66, 1st column; page 67, 1st column to page 69 2nd column).
Wood disclose that of the 18,191 genes analyzed, 1718 had at least one nonsilent mutation in either a breast or colorectal cancer. (page 1109, 3rd column). Wood disclose that the mutations include single-base substitutions, substitutions with missense changes, alteration of splice sites and insertions, deletions or duplications (Id). 
nd paragraph to page 16016, 2nd paragraph; Table 1).
One of ordinary skill in the art would have been motivated to combine Parmiani, Wood, Sjoblom, Ley and Lennerz because they all disclose the presence of cancer-specific peptides comprising neo-epitopes in cancer cells.  Lennerz disclose that tumor responses to tumor was primarily driven by T cells that recognize mutated tumor antigens indicating the importance of these mutated tumor antigens in generating vaccines. Ley and Sjoblom disclose the feasibility of sequencing the whole genome of individual tumor cells and normal cells and selecting mutated peptides. Wood discloses the prevalence of subject-specific mutations in tumor cells compared to normal cells.  It would have been prima facie obvious to combine the large scale sequencing of tumor cells in Ley, Sjoblom and Wood to identify subject and tumor specific mutations to Parmiani disclosure of the selection of mutated peptides whose motifs are predicted to be presented by the HLA alleles of the patient bearing that particular mutated tumor to have a method of identifying a plurality of nucleic acid sequences from nucleic acid sequences from cancer cells of a subject that are unique to the cancer cells and that do not include nucleic acid sequences from non-cancer cells of the subject, wherein the identified plurality of nucleic acid sequences encode two or more different peptide sequences, wherein each of the two or more different peptide sequences are expressed by the cancer cells and comprise a cancer specific mutation, predicting which epitopes of the two or more different peptide sequences form a complex with an expressed protein encoded by an HLA allele of the subject by an HLA peptide binding analysis; and selecting at least two epitopes predicted in (b) based on the HLA peptide binding analysis and administering a composition of the selected peptides to the subject.
Neither Parmiani, Ley, Sjoblom, Wood nor Lennerz disclose identifying subject-specific peptides with neo-epitopes, wherein each neo-epitope binds to a HLA protein of the subject with an IC50 less than 150 nM, wherein each of the at least two cancer neoantigen peptides has a length of from 15 to 30 amino acids.
Johnston disclose a method for administering novopeptides having at least 8 and no more than 40 amino acids to cancer patients (page 6, lines 12-18). Johnston 
One of ordinary skill in the art would have been motivated to apply Johnston’s disclosure of novopeptides having lengths of 8-40 amino acids to Parmiani, Ley, Wood, Lennerz’s method of identifying a plurality of nucleic acid sequences from nucleic acid sequences from cancer cells of a subject that are unique to the cancer cells, wherein the identified plurality of nucleic acid sequences encode two or more different peptide sequences, that are expressed by the cancer cells and comprise a cancer specific mutation because both Parmiani and Johnston both disclose the advantages of administering novo-peptides to cancer peptides.
Sette teaches utilization of quantitative assays to measure the binding of antigenic peptides to MHC class I molecules and disclose that binding affinities of peptides to class I molecules of 50 nM or less were preferable (Abstract; page 5591, 1st paragraph to page 5592, 1st paragraph).Sette disclose that an affinity threshold of approximately 500 nM determines the capacity of a peptide epitope to elicit a CTL response (Id). Sette disclosed that immunogenicity of the peptides correlated with the binding affinity of the peptides with the MHC molecule (Id). Sette disclose that their data have important practical implications from the point of view of peptide-based CTL vaccine development, because they illustrate how quantitative binding assays can be used to rapidly select peptide epitopes that have a high likelihood of being immunogenic for CTL responses (Id).

It would have been prima facie obvious to combine Parmiani, Ley, Sjoblom, Wood and Lennerz’s method of identifying a plurality of nucleic acid sequences from nucleic acid sequences from cancer cells of a subject that are unique to the cancer cells, wherein the identified plurality of nucleic acid sequences encode two or more different peptide sequences, that are expressed by the cancer cells and comprise a cancer specific mutation and administering a composition of the peptides with  Sette’s disclosure of the importance of having epitopes that bind to MHC class I molecules with affinities of 50 nM or less and Johnston’s  disclosure of novopeptides having lengths of 8-40 amino acids to have a method of identifying a plurality of nucleic acid sequences from nucleic acid sequences from cancer cells of a subject that are unique to the cancer cells and that do not include nucleic acid sequences from non-cancer cells of the subject, wherein the identified plurality of nucleic acid sequences encode two or more different peptide sequences, wherein each of the two or more different peptide  sequences are expressed by the cancer cells and comprise a cancer specific mutation, predicting which epitopes of the two or more different peptide sequences form a complex with an expressed protein encoded by an HLA allele of the subject by an HLA peptide binding analysis; and selecting at least two epitopes predicted in (b) based on the HLA peptide binding analysis, and administering a composition of the selected peptides to the subject.
Neither Parmiani, Ley, Sjoblom, Wood, Lennerz, Johnston nor Sette disclose selecting at least two of the 13-20 epitopes.

Chiang teaches an immunogenic composition capable of eliciting tumor specific T cell responses of four or more peptide after assaying the patient's tumor tissue for two or more tumor associated antigens (paragraph 13).
One of skill in the art would have been motivated to apply Rammensee and Chiang’s immunogenic compositions capable of eliciting tumor specific T cell responses of four or more peptides to Parmiani, Ley, Sjoblom, Wood, Johnston, Sette and Lennerz’s method of identifying a plurality of nucleic acid sequences from nucleic acid sequences from cancer cells of a subject that are unique to the cancer cells, wherein the identified plurality of nucleic acid sequences encode two or more different peptide sequences, that are expressed by the cancer cells and comprise a cancer specific mutation because both Parmiani and Chiang disclose the advantages of administering subject-specific peptide to treat cancer, while Rammensee disclose the advantages of administering cancer specific peptides. It would have been prima facie obvious to combine Parmiani, Ley, Sjoblom, Wood, Johnston, Sette and Lennerz’s method of identifying a plurality of nucleic acid sequences from nucleic acid sequences from cancer cells of a subject that are unique to the cancer cells, wherein the identified plurality of nucleic acid sequences encode two or more different peptide sequences, that are expressed by the cancer cells and comprise a cancer specific mutation with Rammensee and Chiang’s immunogenic composition capable of eliciting tumor specific T cell responses to four or more peptides to have a method of identifying a plurality of nucleic acid sequences from nucleic acid sequences from cancer cells of a subject that are unique to the cancer cells and that do not include nucleic acid sequences from non-cancer cells of the subject, wherein the identified plurality of nucleic acid sequences encode two or more different peptide sequences, wherein each of the two or more different peptide sequences are expressed by the cancer cells and comprise a cancer specific mutation, predicting which epitopes of the two or more different peptide sequences form a complex with an expressed protein encoded by an HLA allele of the subject by an HLA peptide binding analysis; and selecting at least two epitopes 
Neither Parmiani, Ley, Sjoblom, Wood, Lennerz, Johnston, Sette, Rammensee nor Chiang disclose administering an anti-PD-1 antibody.
Pardoll disclose administering anti-PD1 antibodies in conjunction with a peptide vaccine to treat cancer (paragraphs 22-26, 33, 44, 51-66). One of ordinary skill in the art would have been motivated to apply Pardoll’s anti-PD-1 antibody to Parmiani, Ley, Sjoblom, Wood, Lennerz, Johnston, Sette Rammensee and Chiang’s method of identifying a plurality of nucleic acid sequences from nucleic acid sequences from cancer cells of a subject that are unique to the cancer cells, wherein the identified plurality of nucleic acid sequences encode two or more different peptide sequences, wherein each of the two or more different peptide sequences are expressed by the cancer cells and comprise a cancer specific mutation, predicting which epitopes of the two or more different peptide sequences form a complex with an expressed protein encoded by an HLA allele of the subject by an HLA peptide binding analysis;
selecting 13-20 epitopes predicted or measured wherein at least two of the 13-20 epitopes selected bind to a protein encoded by an HLA allele of the same subject with a predicted or measured IC50 of less than 150 nM, and then making and administering the composition of the selected peptides to the subject because Pardoll found that a combination of an agent that blocks B7-H1 interactions with its ligand PD-1 and a vaccine is synergistic in overcoming natural T cell tolerance or functional inactivation induced by tumor cells (paragraph 44). It would have been prima facie obvious to combine Parmiani, Ley, Sjoblom, Wood, Lennerz, Johnston, Sette Rammensee and Chiang’s method of identifying a plurality of nucleic acid sequences from nucleic acid sequences from cancer cells of a subject that are unique to the cancer cells, wherein the identified plurality of nucleic acid sequences encode two or more different peptide sequences, wherein each of the two or more different peptide sequences are expressed by the cancer cells and comprise a cancer specific mutation, predicting which epitopes of the two or more different peptide sequences form a complex with an expressed protein encoded by an HLA allele of the subject by an HLA peptide binding analysis, so of less than 150 nM, and then making and administering the composition of the selected peptides to the subject with Pardoll’s anti-PD-1 antibody to have a method of identifying a plurality of nucleic acid sequences from nucleic acid sequences from cancer cells of a subject that are unique to the cancer cells, wherein the identified plurality of nucleic acid sequences encode two or more different peptide sequences, wherein each of the two or more different peptide sequences are expressed by the cancer cells and comprise a cancer specific mutation, predicting which epitopes of the two or more different peptide sequences form a complex with an expressed protein encoded by an HLA allele of the subject by an HLA peptide binding analysis, selecting 13-20 epitopes predicted or measured wherein at least two of the 13-20 epitopes selected bind to a protein encoded by an HLA allele of the same subject with a predicted or measured IC so of less than 150 nM, and then making and administering the composition of the selected peptides along with an anti-PD1 antibody to the subject.

Applicant argues that Parmiani does not teach or suggest identifying a plurality of cancer- specific peptides, wherein the plurality of peptide sequences comprise the 13-20 epitopes selected according to the steps in part (a) of claims 34, 60, 61, or 62, wherein each of the peptide sequences of the plurality has a length of from 15-30 amino acids, and wherein at least two of the 13-20 epitopes selected bind to a protein encoded by an HLA allele of the same subject with a predicted or measured IC50 of less than 150 nM, as required by independent claims 34, 60, 61, and 62. Applicant argues that Sjoblom does not provide any teaching or suggestion of HLA-binding specificity of the peptides and that Wood does not teach or suggest any HLA-binding characteristics of a peptide comprising a cancer-specific mutation. Applicant argues that Ley does not teach or suggest making a set of peptides comprising cancer-specific mutations from a subject's cancer cells, wherein the set of peptides comprises a plurality of cancer-specific peptides, wherein the plurality of peptide sequences comprise the 13-20 epitopes selected according to the steps in part (a) of claims 34, 60, 61, or 62, wherein each of the peptide sequences of the plurality has a length of from 15-30 amino acids, 50 of less than 150 nM. Applicant argues that Lennerz does not teach or suggest identifying, making and formulating a selection of subject-specific peptides according to claims 34, 60, 61,
and 62 and that Johnson merely reiterates a fundamental and well understood biological phenomenon of TCR recognition of a peptide, but nowhere does it teach or suggest making peptides with a specific cut-off value of HLA binding affinity. Applciant argues that Rammensee does not provide any specific teaching of methods of making or formulating a set of peptides comprising cancer-specific mutations from a
subject's cancer cells, wherein the set of peptides comprises a plurality of cancer-specific peptides, wherein the plurality of peptide sequences comprise the 13-20 epitopes selected according to the steps in part (a) of claims 34, 60, 61, and 62, wherein each of the peptide sequences of the plurality has a length of from 15-30 amino acids, and wherein at least two of the 13-20 epitopes selected bind to a protein encoded by an HLA allele of the same subject with a predicted or measured IC50 of less than 150 nM. Applicant argues that neither Chiang nor Pardall provide any specific teaching of
methods of making a plurality of cancer-specific peptides according to the steps of the claimed method.
Applicant’s arguments have been considered but are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant has not specifically pointed out which limitation is not present in the cited art nor why one of skill in the art would have not been motivated to combine the cited art.
As discussed above, Parmiani teaches the identification of unique human tumor antigens involving sequencing of the whole genome of each individual tumor followed by the selection of mutated peptides whose motifs are predicted to be presented by the HLA alleles of the patient bearing that particular mutated tumor. Sjoblom identified somatic mutations in exomes from colorectal and breast cancer cell by comparing the nucleic acid sequences from the cancer cells in the subject to the nucleic acid 

The rejections of claims 34, 44 and 46-62 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parmiani et al (J Immunol, 178:1975-1979, 2007, IDS, cited previously), Sjoblom et al (Science, 314:268-274, 2006),  Wood et al (Science, 318:1108-1113, 2007, IDS, cited previously) and Ley et al (Nature, 456:66-72, 2008, IDS, cited previously) in view of Lennerz et al (PNAS, 102:16013-16018, 2005, IDS, cited previously) Johnston et al (WO 2007/101227, published 7 September 2007, IDS, cited previously), Sette et al. (Molecular Immunology 31: 813-822, 1994, IDS, cited previously), Rammensee et al (US 2012/0082691, published 5 April 2012, effective filing date 14 December 2009, cited previously), Chiang et al (US 20060008468 published 12 January 2006, IDS, cited previously) and Pardoll et al (US 20090304711, published 10 December 2009, cited previously) in further view of Hoon et al (US 2009/0220980, published September 3, 2009, cited previously) are maintained.
Neither Parmiani, Ley, Sjoblom, Wood, Lennerz, Rammensee, Chiang nor Pardoll disclose that the non-cancer cell is a skin fibroblast.
Hoon disclose the use of skin fibroblasts as control cells for measuring the methylation status of malignant melanoma cells.
One of ordinary skill in the art would have been motivated to apply Loon’s use of skin fibroblasts as control non-cancer cell to Parmiani, Ley, Wood, Lennerz’s method of identifying a plurality of nucleic acid sequences from nucleic acid sequences from cancer cells of a subject that are unique to the cancer cells, wherein the identified so of less than 150 nM, and then making and administering the composition of the selected peptides along with an anti-PD1 antibody to the subject because Johnston disclose comparing the RNA expression level of the novopeptide in tumor cells with that in non-cancerous cells (page 3 , lines 28-29, Example 2; claim 27) while Rammensee disclose comparing cancerous tissue with normal tissue for levels of peptide expression (paragraph 184).  Further, Johnston discloses measuring RNA in melanoma samples (Example 2) while Rammensee disclose peptides expressed in melanoma (paragraph 73).

Applicant argues that Hoon does not remedy the deficiencies of Parmiani, Sjoblom, Wood, Ley, Lennerz, Johnston, Sette, Rammensee, Chiang, and Pardall.
Thus, Applicant argues as set forth above.  Thus, for the reasons set forth above and the reasons of record, the rejection is maintained. 


Unexpected Results – Declaration under 35 CFR 1.132 of Dr. Edward Fritsch
	Applicant argues that the subject-specific peptides, polynucleotides, and pharmaceutical composition produced by the recited methods of making and formulating exhibited unexpected therapeutic advantages when administered to subjects having cancer. Applicant hereby submits Ott et al. to show that 6 out of 6
melanoma patients administered with the claimed immunogenic compositions remained or became disease free following vaccination: "[o]f six vaccinated patients, four had no recurrence at 25 months after vaccination, while two with recurrent disease were subsequently treated with anti-PD-1 (anti-programmed cell death-1) therapy and 
to achieve either complete prevention of melanoma recurrence or elimination of recurrent metastatic disease following subsequent checkpoint therapy in all 6 patients with cancers at different stages. Applicant argues that these results are highly unexpected and surprising to a person of ordinary skill in art.
Applicant submits an additional post-filing publication, Keskin et al showing the unexpected and superior results of pharmaceutical compositions comprising the subject-specific peptides made by the recited methods of making and formulating in glioblastoma. In Keskin, neoantigen peptides selected in accordance with the claimed methods were administered to eight cancer patients. Of the eight patients, patients 7 and 8 who did not receive dexamethasone-a highly potent corticosteroid that is frequently prescribed to treat cerebral oedema in patients with glioblastoma-generated "robust de novo immune responses against multiple predicted neoantigens as analyzed using ex vivo enzyme-linked immunospot. (ELISPOT) (Fig. 2a and
Extended Data Fig. 3a)." As described by Keskin, three neoantigen peptides induced an
immune response in each patient Keskin et al. further states that "[o]f note, systemic immune responses were limited to patients who did not receive dexamethasone during
vaccine priming. Applicant argues that this is consistent with observations that dexamethasone indicates poor outcome following checkpoint blockade among patients with recurrent glioblastoma and patients with melanoma with brain metastases, possibly because of systemic depletion of naive and memory CD4+ and/or CDS+ T cells." Importantly, Keskin provides evidence that neoantigen-specific T cells induced by the vaccine can migrate from the peripheral blood into an intracranial glioblastoma tumour. Applicant argues that these results demonstrate that neoantigen peptides selected in
accordance with the claimed methods were able to "favourably alter the immune milieu of glioblastoma.
Applicant further argue that the field has been active for at least the last twenty years with no approved clinical products yet. Applicant argues that they were the first to apply for a patent for the invention and is widely cited, and frequently cited as art 
Applicant argues that historical data has shown that immune checkpoint monotherapy for melanoma, non-small cell lung and bladder cancers have median progression-free survival rates of approximately 3-7, 2-4 and 2-3 months, respectively whereas administration of nivolumab and the pharmaceutical compositions comprising subject-specific peptides made according to the claimed methods yielded median progression free survival rates of at least 13.4, 5.6 and 5.6 months, respectively. Applicant argues that these results are highly unexpected and surprising to a person of ordinary skill in the art. The results of the clinical studies, in which the feasibility and safety of combining a personalized neoantigen vaccine (NEO-PV-0 I) with PD-1 inhibition, in patients with high TMB metastatic tumors including melanoma, non-small cell lung cancer (NSCLC), and urothelial carcinoma (TCC) of the bladder have been reported. Notably, the subject-specific pharmaceutical compositions comprising peptides made by the claimed steps when used in combination with nivolumab led to longer PFS and overall survival compared to historical benchmarks for anti-PD-1 monotherapy. The clinical data indicate that vaccination with neoplasia vaccine, NEO-PV-01, which is commensurate in scope with the subject-specific pharmaceutical compositions comprising peptides made by the recited steps in the instant claims, is feasible and safe in melanoma, NSCLC, and bladder cancer when co-administered with anti-PD- 1 therapy.
Applicant argues that the clinical data indicate that vaccination with tumor-specific composition (NEO-PV-01) that is commensurate in scope with the instant claims, is feasible and safe in multiple solid tumor types when administered alone, or co-administered with anti-PD-1 therapy. Applicant argues that they have been able to show prolonged progression-free survival in patients, which is a significant breakthrough in the field. Applicant states they have been able to achieve the level of safety and 
Applicant’s arguments have been considered but are not persuasive. It is noted that only claims 61 and 62 are drawn to the administration of the pharmaceutical composition comprising the plurality of peptides and only claim 62 is drawn to the administration of the pharmaceutical composition comprising the plurality of peptides along with an anti-PD1 antibody.  It is also noted that the publications cited by Applicant were published 9 years after the present application was filed. In a patent application filed 4 years prior to Applicant’s filed date, Johnston disclose a method for administering novopeptides to cancer patients. As described in Wood and Sjoblom whole genome sequencing to identify unique mutations in tumors were demonstrated three years prior to Applicant’s filing date. Given the disclosure of Lennertz it would be expected that neoantigenic peptides would be chosen in an immunotherapeutic vaccine over antigens overexpressed on cancer cell.  Palmiera disclosed the general principle of identifying unique mutations in tumors following whole genome sequencing and then administering neoantigenic peptides to a patient three years prior to the filing date of the present application.  Thus, whole genome sequencing to identify tumor-specific mutations, using algorithms to predict immunogenic peptides comprising the mutations and preparing neoantigenic compositions to administer to the cancer patients were known well before the filing date of the present application. Applicant is arguing unexpected results based on their results which indicate that the administration of immunogenic neoantigenic peptides works as predicted. 
Ott (2019) discloses that eight patients with melanoma were chosen based on their high mutation rate. Ott discloses that vaccines contained 13- 20 long peptides with lengths of 15-30 amino acids were grouped into 4 separate immunization pools. It is not clear from Ott (2019) how many of the peptides had an IC50 < 150nm. It is also not clear if multiple epitopes were identified and used in a single long peptide. The peptide pools were administered multiple times with poly-IC.  
Similar to Ott (2019), Keskin discloses that vaccines contained up to 20 long peptides that were divided into pools of 3–5 peptides (designated as pools A–D). The vaccines were administered to 10 patients with glioblastoma following radiotherapy in a 
	Ott (2020) involved patients with melanoma, non-small cell lung cancer or bladder cancer with at least 50 non-synonymous point mutations and/or gene fusions. Ott (2020) states that the primary objective of the study was to evaluate the safety and tolerability of NEO-PV-01 in combination with nivolumab. Up to 20 neoantigenic peptides were divided into four pools and administered in multiple does along the nivolumab and poly-IC.
	The unexpected results described in Ott (2019) and Ott (2020) are not commensurate in scope to the present claims.
	MPEP 716.02(d) states
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at “elevated temperatures” using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term “elevated temperatures” encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.).

	Both Ott (2019) and Ott (2020) describe pools of about 20 peptides having a length of 20 amino acids. The claims recite administering a plurality of peptide 

With respect to Keskin, mixtures of polypeptides administered with an
adjuvant such as poly-IC would be expected to result in an immune response to at
least one of those peptides. It is not clear that the results were unexpected.


In response to Applicant’s argument of an unmet medical need, most to the present arguments appear to mostly fit in with the arguments for unexpected results. 

In response to Applicant’s argument that the Applicant is the first to apply for a patent for the invention, preparing neoantigenic vaccines to administer to patients was disclosed by Johnston and others. However, Johnston did not disclose whole genome sequencing. However, whole genome sequencing to identify subject-specific mutations were known in the art and Palmiani disclosed that the ultimate strategy for targeting subject-specific mutations will be using genomic sequencing of tumors.  It is noted that the rejections were made under 35 USC §103, not 35 USC §102.

	In response to Applicant’s argument that the Applicant is the first to take the therapeutic modality to clinic and is the one to report the first clinical study of a personalized neoantigen-based vaccine, NEO-PV-01, in combination with PD-1 blockade in patients with advanced melanoma, non-small cell lung cancer, or bladder cancer (NCT02897765), a clinical trial by itself would not be indicative of an unmet need.


NEW REJECTIONS: based on amendments

Claim Rejections - 35 USC § 112
Claims 50 and 52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. THIS IS A NEW MATTER REJECTION.
There does not appear to be support in the specification for the limitations “each of the epitopes predicted to form a complex with a protein encoded by a class II HLA allele of the same subject in (a)(iv) has a length of from 10-24 amino acids” and “wherein at least two of the 13-20 epitopes selected in (a)(iv) bind to a protein encoded by an HLA allele of the same subject with a stronger predicted or measured affinity than corresponding wild-type epitopes”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 61 and 62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US 10,426,824. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 10,426,824 are drawn to a method of treating cancer in a single subject in need thereof comprising: (a) comparing: (i) nucleic acid sequences obtained by whole genome sequencing or whole exome sequencing of cancer cells from the single subject to, (ii) nucleic acid sequences obtained by whole genome sequencing or whole exome sequencing of non-cancer cells from the single subject; (b) identifying a plurality of cancer specific nucleic acid sequences that are specific to the cancer cells of the single subject based on (a), wherein the identified plurality of cancer specific nucleic acid sequences encodes two or more different peptide sequences of 


Claims 61 and 62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 9 and 14, of copending Application No. 15/105,961 in view of Pardoll et al (US 20090304711, published 10 December 2009, cited previously). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Application No. 15/105,961 are drawn to a method of treating cancer in a single subject in need thereof comprising administering to the subject: a first-component comprising: (i) one or more polypeptides comprising at least two peptide sequences calculated by an HLA peptide binding analysis using a program implemented on a computer system to have a binding affinity to a protein encoded by an HLA allele of the single subject with an IC50 of less than 500 nM,  wherein the at least two peptide sequences are encoded by a plurality of cancer
specific nucleic acid sequences that are identified as being specific to cancer cells of the single subject; wherein the plurality of cancer specific nucleic acid sequences that are identified as being specific to cancer cells of the single subject encodes two or more different peptide sequences of two or more different proteins that are expressed by the cancer cells; and wherein each of the two or more different peptide sequences of the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 61 and 62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4 8, 11, 12-17, 19, 26 -34 and 36 of copending Application No. 15/105,732 in view of Pardoll et al (US 20090304711, published 10 December 2009, cited previously). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Application No. 15/105,732 are drawn to a method of treating cancer in a subject in need thereof comprising 
(a) identifying from whole genome or whole exome sequencing data from the subject a plurality of cancer-specific peptides expressed in cancer cells of the subject and not expressed in non-cancer cells of the subject, wherein each cancer-specific peptide of the plurality of cancer-specific peptides (i) is 8-11 amino acids in length,
(ii) comprises a point mutation relative to a corresponding wild type peptide expressed in the noncancer cells of the subject,
 (iii) binds to a protein encoded by an HLA class I allele of the subject with a predicted
ICso of less than 150 nM according to a validated HLA-peptide-binding prediction algorithm and
(iv) binds to the protein encoded by an HLA class I allele of the subject with a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm that is lower than a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm of the corresponding wild type peptide to the protein encoded by the HLA class I allele of the subject; and
(b) administering to the subject a pharmaceutical composition comprising (i) one or more polypeptides comprising at least four cancer-specific peptides of the plurality of cancer-specific peptides identified in (a) or (ii) one or more polynucleotides encoding at .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	 

Summary

Claims 34, 44 and 46-62 stand rejected 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK HALVORSON/Primary Examiner, Art Unit 1642